EXHIBIT 10(p)
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT made as of September 28,
2008, by and between MAGELLAN PETROLEUM CORPORATION, a Delaware corporation
(hereinafter called the “Company”), having its principal place of business
located at 10 Columbus Boulevard, Hartford, Connecticut 06106, and DANIEL J.
SAMELA, an individual residing at 201 Redwood Lane, Cheshire, Connecticut 06410
(hereinafter called “Employee”).
W I T N E S S E T H
     WHEREAS, the Company and Employee entered into an Employment Agreement
dated March 1, 2004; and
     WHEREAS, Employee desires to continue to render faithful and efficient
service to the Company; and
     WHEREAS, the Company desires to continue to receive the benefit of
Employee’s service; and
     WHEREAS, Employee is willing to continue to be employed by the Company; and
     WHEREAS, the Board of Directors of the Company has determined that it is in
the best interests of the Company and its shareholders to (i) assure that the
Company will have the dedication and services of Employee, notwithstanding the
possibility, threat of occurrence of a Change of Control (as defined below) of
the Company, and (ii) to provide Employee with compensation and benefits
arrangements upon a Change of Control which ensure that the compensation and
benefits expectations of Employee will be satisfied and which are competitive
with those of other corporations; and
     WHEREAS, the Company and Employee wish to amend and restate the Agreement
to comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties agree as follows:
     1. Offices.
          (a) The Company hereby employs Employee as its Chief
Financial/Accounting Officer and Acting President and Chief Executive Officer.
Employee hereby agrees to serve the Company in such capacities for the remainder
of the Employment Period (as hereinafter defined). Employee will have such
duties as are appropriate to his positions, and will have such authority as
required to enable him to perform these duties.

 



--------------------------------------------------------------------------------



 



Consistent with the foregoing, Employee shall comply with all reasonable
instructions of the Board of Directors of the Company (the “Board”).
     2. Term of Employment. Employee’s employment shall be for the “Employment
Period”, with the term commencing March 1, 2004 and continuing for a period of
three (3) years and thirty (30) days commencing as of said date. Such three
(3) year, thirty (30) day term shall automatically be renewed on the same terms
and conditions contained herein at the end of each thirty (30) day period such
that at no time will the balance of the term of Employee’s employment hereunder
be less than three (3) years, unless Employee elects to retire or unless this
Agreement is sooner terminated by one of the parties in accordance with the
terms hereof or is terminated under Section 4 hereof.
     3. Disability. If the Company determines in good faith that the Disability
of Employee has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to Employee written
notice in accordance with Section 16 of this Agreement of its intention to
terminate Employee’s employment. In such event, Employee’ employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by Employee (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, Employee shall not have returned to fulltime performance of
his duties. For purposes of this Agreement, “Disability” shall be deemed to have
occurred when Employee shall be unable to perform the duties of his employment
with the Company for an aggregate period of more than 90 days in a consecutive
period of 52 weeks as a result of incapacity due to mental or physical illness
or impairment (other than as a result of addiction to alcohol or any drug) as
determined by a physician selected by the Company or its insurers and acceptable
to Employee or his legal representative.
     4. Death. The Employment Period shall automatically terminate upon the
death of Employee.
     5. Responsibilities.
          (a) During the Employment Period, and excluding any periods of
vacation and sick leave to which Employee is entitled, Employee shall devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to Employee by the Board hereunder, to use Employee’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. As part of his employment duties hereunder, Employee shall be
required to make business trips to visit the principal business offices of the
Company’s wholly-owned subsidiary, Magellan Petroleum Australia Limited
(“MPAL”), located in Brisbane, Australia and other Australian locations of MPAL
business operations, from time to time as reasonably requested by the Board.
          (b) During the Employment Period it shall not be a violation of this
Agreement for Employee to (i) serve on corporate, civic or charitable boards or
committees, or (ii) manage personal investments, so long as such activities do
not significantly interfere with the performance of Employee’s responsibilities
as an employee of the Company in accordance with this Agreement.

-2-



--------------------------------------------------------------------------------



 



     6. Compensation; Benefit Plans and Programs.
          (a) Base Salary. Commencing July 1, 2004 and during the remainder of
the Employment Period, Employee shall receive an annual base salary of not less
than $175,000 (the “Base Salary”) which shall be payable in equal monthly
installments in advance not later than the sixth day of each month. Commencing
January 1, 2005, the Board may, in its sole and absolute discretion, increase
Employee’s Base Salary in light of Employee’s performance, inflation, changes in
the cost of living and other factors deemed relevant by the Board. The
Compensation Committee of the Company’s Board of Directors (or the entire Board
acting as such Committee) shall meet with Employee annually to review Employee’s
performance, objectives and compensation, including salary, bonus and stock
options. If the Compensation Committee determines that any adjustments thereto
are appropriate, such committee shall make a recommendation to the full Board
and the Board shall make such adjustments, if any, as it deems appropriate and
consistent with this Agreement.
          (b) Bonus. During the Employment Period, Employee will be eligible to
receive an annual bonus award (a “Bonus”) of up to $25,000, if and as determined
by the Board in its sole and absolute discretion after receiving the
recommendation of the Compensation Committee. Payment of any such Bonus shall be
made 30 days following the Board’s determination that Employee will receive a
Bonus. Following Employee’s first year of employment hereunder, the Compensation
Committee and Employee shall discuss the development of an incentive-based bonus
plan for Employee which shall be based upon the achievement of suitable
performance goals, which may include absolute or relative growth in earnings per
share, rate of return on stockholders’ equity, earnings per share, or other
measurement of corporate performance and may be determined by the Compensation
Committee in its sole discretion after consultation with Employee.
          (c) Grant of Non-Qualified Stock Option. Effective July 1, 2004,
Employee was granted a non-qualified stock option (the “Stock Option”) under the
Magellan Petroleum Corporation 1998 Stock Option Plan, as amended on October 24,
2007 (the “Option Plan”), which Stock Option entitled Employee to purchase up to
Thirty Thousand (30,000) shares of Common Stock of the Company. These and any
other terms and conditions of the Stock Option were set forth in a written
agreement dated July 1, 2004, the form and content of which was substantially
similar to the option agreements evidencing other awards under the Plan. Future
awards of stock options or other awards under the Plan (or any successor plan),
if any, shall be made by the Board in its sole discretion, after receipt of a
recommendation by the Compensation Committee.
          (d) Benefit Plans; Retirement Program. The Company shall make an
annual contribution of 15% of Employee’s total Base Salary and Bonus to the
Company’s SEP/IRA plan. During the Employment Period, Employee shall be eligible
for participation in all other incentive, bonus and benefit plans and programs
made available by the Company to its employees.
          (e) Insurance Coverage. During the Employment Period, the Company
shall reimburse Employee a maximum of $15,000 per year for family health
insurance coverage,

-3-



--------------------------------------------------------------------------------



 



which shall consist of medical, prescription and dental benefits, and shall also
reimburse Employee for long term disability insurance coverage with an annual
premium not to exceed $6,000. In addition, the Company shall purchase a term
life insurance policy with coverage of up to $400,000 to supplement Employee’s
existing term life insurance coverage. Reimbursements under this paragraph shall
be made no later than the end of the year following the year in which such
expenses were incurred by Employee. The expenses eligible for reimbursement
during Employee’s taxable year may not affect the expenses eligible for
reimbursement in any other year, and the right to reimbursement is not subject
to liquidation or exchange for another benefit.
          (f) Vacation and Holidays. During the Employment Period, Employee
shall be entitled to paid vacation leave of four (4) weeks per year. Employee
will be entitled to such holidays as are established by the Company for all
employees.
     7. Business Expenses. During the Employment Period, the Company shall allow
Employee his reasonable expenses of travel and business entertainment incurred
in the performance of his duties hereunder, subject to the rules and regulations
adopted by the Company for the handling of such business expenses.
Reimbursements under this Section shall be made no later than the end of the
year following the year in which such expenses were incurred by Employee.
     8. Office Expenses and Rent; Administrative Support Services. The Company
shall bear the costs of maintaining and operating the Company’s head office
located in Hartford, Connecticut. The Company shall provide Employee with
administrative support services at such head office, as reasonably determined by
Employee.
     9. Termination Without Cause. In the event that Employee is terminated
without Cause and while this Agreement is in effect:
          (a) the Company shall pay to Employee an amount equal to three
(3) times the sum of (x) Employee’s annual Base Salary in effect at the Date of
Termination and (y) the average of Employee’s annual Bonus paid for the three
full fiscal years preceding the date of termination of the Employment Period.
Payment of these amounts shall be made in two lump sums. The first lump sum
shall be paid on the day following the date of Employee’s separation from
service and shall equal the lesser of two times (i) the sum of Employee’s
annualized compensation based upon the annual rate of pay for services provided
to the Company for the taxable year of Employee preceding the taxable year in
which Employee has a separation from service or (ii) the maximum amount that may
be taken into account under a qualified plan pursuant to Section 401(a)(17) of
the Code for the year in which Employee has a separation from service. The
second lump sum payment shall be equal to the difference between the amount
calculated under the first sentence of this paragraph and the amount calculated
under the third sentence of this paragraph, and such lump sum shall be paid on
the first day of the seventh (7th) month following Employee’s separation from
service. Each lump sum shall be deemed a separate payment for purposes of
Section 409A of the Code.

-4-



--------------------------------------------------------------------------------



 



          (b) all options granted to him shall be vested and exercisable to the
extent provided in the applicable agreements relating thereto.
          (c) For purposes of this Agreement, “Cause” shall be limited to and
mean only the following:
          (i) Misappropriating any funds or property of the Company;
          (ii) Attempting to obtain any personal profit from any transaction in
which Employee has an interest which is adverse to the interest of the Company,
unless Employee shall have first obtained the consent of the Board of Directors;
          (iii) Neglect or unreasonable refusal or continued failure (other than
any such failure resulting from incapacity due to physical or mental illness) to
perform the duties assigned to Employee under or pursuant to this Agreement; or
          (iv) Being convicted of any felony or an offense involving moral
turpitude.
     10. Grounds for Termination of Employment. The Company may terminate the
Employment Period by written notice to Employee, specifying the ground or
grounds for such termination, if any, but should Employee’s termination be
without Cause, the provisions of Section 9 of this Agreement shall be
applicable.
     11. Effect of Termination of the Employment Period. Upon the termination of
the Employment Period, this Agreement shall terminate, and all of the parties’
obligations hereunder shall forthwith terminate, except that rights and remedies
accruing prior to such termination or arising out of this Agreement shall
survive.
     12. Separation from Service. No termination shall be deemed to have
occurred under this Agreement unless there has been a “separation from service”
as defined under Section 409A of the Code, and the term “termination of
employment” and the like shall be construed to mean “separation from service” as
so defined.
     13. Change of Control. In the event of a Change of Control, as defined
herein, the provisions of this Section 13 shall supersede the provisions of
Sections 3 through 10 of this Agreement, except as otherwise provided herein.
          (a) Effective Date. The “Effective Date” shall mean the date upon
which a Change of Control occurs. Anything in this Agreement to the contrary
notwithstanding, if a Change of Control occurs and if Employee’s employment with
the Company is terminated prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by Employee that such termination
of employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or anticipation of a Change of Control, then for all purposes of
this Agreement

-5-



--------------------------------------------------------------------------------



 



the “Effective Date” shall mean and a Change of Control shall be deemed to occur
on the date immediately prior to the date of such termination of employment.
          (b) Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:
          (i) the acquisition by any individual, entity or Group (within the
meaning of section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (A) the then outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subparagraph (i), the following acquisitions
shall not constitute a Change of Control: (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subparagraph (iii) of this paragraph (b); or
          (ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or
          (iii) consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a

-6-



--------------------------------------------------------------------------------



 



corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
          (iv) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
     Anything herein to the contrary notwithstanding, if the Incumbent Board (as
defined in Section 13(b)(ii) hereof) by a majority vote of directors then in
office, consents in advance to any action, event, or occurrence set forth in
Sections 13(b)(i), (ii), (iii) or (iv) hereof which would otherwise be deemed to
be a Change in Control, such action, event, or occurrence shall not be deemed to
be a Change in Control.
          (c) Terms of Employment Following Change of Control. During the
Employment Period following a Change of Control, Employee shall continue to
receive the same compensation (other than the initial award of the Stock
Option), retirement benefits, insurance coverage and vacation and holiday
benefits described in Section 6 of this Agreement.
          (d) Termination of Employment Following Change of Control.
          (i) Death or Disability. Employee’s employment shall terminate
automatically upon Employee’s death during the Employment Period following a
Change of Control. If the Company determines in good faith that the Disability
of Employee has occurred during the Employment Period following a Change of
Control, the provisions of section 3 hereof shall be applicable.
          (ii) Cause. The Company may terminate Employee’s employment during the
Employment Period following a Change of Control for Cause, as said term is
defined in Section 9(c) hereof.
          (iii) Good Reason. Employee’s employment may be terminated by Employee
during the Employment Period following a Change of Control for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean:
               (A) a material negative change to Employee resulting from the
assignment to Employee of any duties inconsistent in any respect with Employee’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities as contemplated by Section 13(c), or any
other action by the Company which results in a material diminution in such
position, authority, duties or responsibilities;

-7-



--------------------------------------------------------------------------------



 



               (B) any failure by the Company to comply with any of the
provisions of Section 13(c) that results in a material negative change to
Employee;
               (C) The Company materially changing the geographic location in
which Employee must perform services from the location at which he is performing
such services at the time this Amended and Restated Employment Agreement is
entered into; or
               (D) any purported termination by the Company of Employee’s
employment otherwise than as expressly permitted by this Agreement.
For purposes of this subsection (d)(iii), any good faith determination of “Good
Reason” made by Employee shall be conclusive.
          (iv) Notice of Termination. Any termination by the Company for Cause,
or by Employee for Good Reason, shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 16 of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (A) indicates the specific termination provision in this Agreement relied
upon, (B) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated and (C) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date. If Employee is providing Notice of Termination to the
Company under Section 13(d)(iii), Employee shall provide such notice to the
Company not later than 90 days following the initial existence of the condition
constituting Good Reason. If the Company shall have remedied the condition
giving rise to such Good Reason condition within 30 days of the receipt of such
notice, no “Good Reason” condition shall have been deemed to have occurred. The
failure by Employee or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of Employee or the Company, respectively, hereunder or
preclude Employee or the Company, respectively, from asserting such fact or
circumstance in enforcing Employee’s or the Company’s rights hereunder.
          (v) Date of Termination. “Date of Termination” means (A) if Employee’s
employment is terminated by the Company for Cause, the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be,
(B) if Employee’s employment is terminated by the Company other than for Cause
or Disability, the Date of Termination shall be the date on which the Company
notifies Employee of such termination, (C) if Employee’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of Employee or the Disability Effective Date, as the case may
be, and (D) if Employee’s employment is terminated by Employee for

-8-



--------------------------------------------------------------------------------



 



     Good Reason, the Date of Termination shall be the date 30 days following
the date of receipt of the Notice of Termination or any later date specified
therein, as the case may be.
          (e) Obliqations of the Company upon Termination of Employment
Following a Change of Control.
          (i) Good Reason: other Than for Cause, Death or Disability and Within
Two Years. If, during the Employment Period following a Change of Control and
within the two (2) year period following a Change of Control, the Company shall
terminate Employee’s employment other than for Cause or Disability or Employee
shall terminate employment for Good Reason, then the Company shall pay to
Employee the following amounts:
               (A) The product of (x) the average of Employee’s annual Bonus
paid for the three full fiscal years preceding the date of termination of the
Employment Period and (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365; such payment shall be made in a lump sum on the
first day of the seventh month following Employee’s separation from service; and
               (B) An amount equal to three (3) times the sum of (x) Employee’s
annual Base Salary in effect at the Date of Termination and (y) the average of
Employee’s annual Bonus paid for the three full fiscal years preceding the date
of termination of the Employment Period. Payment of these amounts shall be made
in two lump sums. The first lump sum shall be paid on the date of Employee’s
separation from service and shall equal the lesser of two times (i) the sum of
Employee’s annualized compensation based upon the annual rate of pay for
services provided to the Company for the taxable year of Employee preceding the
taxable year in which Employee has a separation from service or (ii) the maximum
amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) for the year in which Employee has a separation from service.
The second lump sum payment shall be equal to the difference between the amount
calculated under the first sentence of this paragraph and the amount calculated
under the third sentence of this paragraph, and such lump sum shall be paid on
the first day of the seventh (7th) month following Employee’s separation from
service. Each lump sum shall be deemed a separate payment for purposes of 409A;
and (C) for three years after Employee’s separation from service, the Company
shall pay Employee $15,000 per year, in lieu of medical benefits and medical
insurance coverage to Employee and/or Employee’s family. The first such payment
shall be made on the first day of the seventh month following Employee’s
separation from service. The second such payment shall be made on the first
anniversary of Employee’s separation from service, and the third such payment
shall be made on the second anniversary of Employee’s separation from

-9-



--------------------------------------------------------------------------------



 



               service. Nothing herein shall limit Employee’s right to elect
continuation of medical benefits under Section 4980B of the Code or similar
state law, if the Company maintains a group health plan subject to any such
requirements; and
               (D) all options granted to him shall be vested and exercisable to
the extent provided in the applicable agreements relating thereto.
          (ii) Good Reason: Other Than for Cause, Death or Disability and After
Two Years. If, during the Employment period following a Change of Control, and
after two (2) years have elapsed following a Change of Control, the Company
shall terminate Employee’s employment other than for Cause or Disability or
Employee shall terminate employment for Good Reason, the provisions of
subparagraph (e)(i) of this Section 12 shall not apply, and the following
provisions shall apply instead:
               (A) the Company shall pay to Employee an amount equal to his then
current annual Base Salary; plus the average of Employee’s annual Bonus paid for
the three full fiscal years preceding the date of termination of the Employment
Period. Payment of these amounts shall be made in two lump sums. The first lump
sum shall be paid on the date of Employee’s separation from service and shall
equal the lesser of two times (i) the sum of Employee’s annualized compensation
based upon the annual rate of pay for services provided to the Company for the
taxable year of Employee preceding the taxable year in which Employee has a
separation from service or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) for the year in
which Employee has a separation from service. The second lump sum payment (if
any) shall be equal to the difference between the amount calculated under the
first sentence of this paragraph and the amount calculated under the third
sentence of this paragraph, and such lump sum shall be paid on the first day of
the seventh (7th) month following Employee’s separation from service. Each lump
sum shall be deemed a separate payment for purposes of 409A; and
               (B) all options granted to him shall be vested and exercisable to
the extent provided in the applicable agreements relating thereto.
               (iii) Death. If Employee’s employment is terminated by reason of
Employee’s death during the Employment Period following a Change of Control,
this Agreement shall terminate without further obligations to Employee’s legal
representatives under this Agreement, other than for payment of amounts under
Section 15 or 16, if any.
               Amounts described in Section 16 shall be paid to Employee’s
estate in a lump sum in cash on the date which is 30 days following the Date of
Termination.
          (iv) Disability. If Employee’s employment is terminated by reason of
Employee’s Disability during the Employment Period following a Change of
Control, this Agreement shall terminate without further obligations to Employee,
other than for payment of amounts under Section 15 or 16, if any.

-10-



--------------------------------------------------------------------------------



 



          (v) Cause: Other than for Good Reason. If Employee’s employment shall
be terminated for Cause during the Employment Period following a Change of
Control, this Agreement shall terminate without further obligations to the
Employer other than the obligation to pay to Employee amounts under Section 15
or 16, in each case to the extent theretofore unpaid. If Employee voluntarily
terminates employment during the Employment Period following a Change of
Control, excluding a termination for Good Reason, this Agreement shall terminate
without further obligations to Employee, other than for amounts described in
Section 15 or 16, if any.
     14. Payment Limit.
          (a) Notwithstanding the other provisions of this Employment Agreement,
the Company shall make no payment that would constitute an “excess parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of 1986
or any successor provision.
          (b) In the event that the accounting firm selected in accordance with
Section 13(e) hereof (the “Auditors”) determines that any payment or benefit
provided by the Company to or for the benefit of Employee, whether paid, payable
or provided pursuant to the terms of this Agreement or otherwise (a “Payment”)
would constitute an excess parachute payment, then the aggregate present value
of the Payments pursuant to this Agreement shall be reduced (but not below zero)
to the Reduced Amount. The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of Payments without
causing any Payment to constitute an excess parachute payment.
          (c) If the Auditors determine that any Payment would constitute an
excess parachute payment, then the Company shall promptly give Employee notice
to that effect and a copy of the detailed calculation thereof and of the Reduced
Amount, and all payments hereunder shall be reduced on a pro rata basis to the
extent necessary so that no payment hereunder shall constitute an excess
parachute payment.
          (d) All determinations made by the Auditors shall be binding upon the
Company and Employee and shall be made within 60 days of Employee’s Date of
Termination.
          (e) The Auditors shall be a regional or national accounting firm
selected by mutual agreement of the Company and Employee and may, but need not
be, the auditors of the Company.
     15. Compensation Under Other Plans. In the event of Employee’s termination
for any reason, any compensation previously deferred by him shall be paid in
accordance with the terms of the plan, program, or agreement pursuant to which
such deferral was made. In addition, to the extent not theretofore paid or
provided, the Company shall timely pay or provide to Employee any other amounts
or benefits required to be paid or provided or which Employee is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its affiliated companies, such amounts or benefits to be paid in
accordance with the terms of the applicable plan, program, policy, practice,
contract or agreement.

-11-



--------------------------------------------------------------------------------



 



     16. Accrued Obligations. In the event of Employee’s termination for any
reason, the Company shall pay to him a lump sum equal to the sum of Employee’s
Annual Base Salary through the Date of Termination to the extent not theretofore
paid, and any accrued vacation pay to the extent not theretofore paid. Such
payment will be made on the day following the date of the of Employee’s
separation from service from the Company.
     17. Restrictive Covenants. Employee shall not, during the Employment
Period, directly or indirectly, alone or as a member of a partnership or
association, or as an officer, director, advisor, consultant, agent or employee
of any other company, be engaged in or concerned with any other business duties
or pursuits requiring his personal services except as may be permitted under
Section 5 hereof or otherwise with the prior written consent of the Board of
Directors of the Company. Nothing herein contained shall preclude the ownership
by Employee of stocks or other investment securities.
     18. Trade Secrets and Non-compete. Employee shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its subsidiaries or
affiliates, and their respective businesses, which shall have been obtained by
Employee during Employee’s employment by the Company or any of its subsidiaries
or affiliates and which shall not be or become public knowledge (other than by
act by Employee or representatives of Employee in violation of this Agreement).
Employee hereby covenants and agrees to use his best efforts and the utmost
diligence to guard and protect such confidential information, knowledge and data
and that he will not, without the prior written consent of the Company, for a
period of three (3) years following the termination of this Agreement use for
himself or others or disclose or permit to be disclosed to any third party by
any method whatsoever any such confidential information, knowledge and data of
the Company. For purposes of this paragraph, confidential information, knowledge
or data shall include, but not be limited to, any and all records, notes,
memoranda, data, ideas, processes, methods, devices, programs, computer
software, writings, research, personnel information, customer information,
financial information, plans or any information of whatever nature, in the
possession or control of the Company which gives to Employee an opportunity to
obtain an advantage over competitors who do not know or use it.
     Employee recognizes that the Company is engaged in a highly competitive
business. Therefore, Employee further covenants that for a period of one
(1) year after ceasing employment with the Company he shall not, without the
prior written approval of the Board of Directors of the Company:
          (a) become an officer, employee, agent or partner.of any business
enterprise in substantial direct competition with the Company (or any of its
subsidiaries or affiliates), as the business of the Company (or any such
subsidiary or affiliate) may be constituted during the term of employment or at
the termination thereof.
          (b) interfere with the relationship of the Company and any employee,
agent or representative;

-12-



--------------------------------------------------------------------------------



 



          (c) directly or indirectly divert or attempt to divert from the
Company any business in which the Company has been actively engaged during the
past three (3) years nor interfere with relationships of the Company with
policyholders, dealers, distributors, marketers, sources of supply, or
customers; or
          (d) engage in any pattern of conduct that involves the making or
publishing or written or oral statements or remarks (including, without
limitation, the repetition or distribution of derogatory rumors, allegations,
negative reports or comments) which are disparaging or damaging to the
integrity, reputation or good will of the Company and its management.
     Employee further specifically acknowledges that the geographic area to
which the covenants contained in paragraphs (a) through (d) applies is the same
geographic area in which he performed services for the Company during the past
three (3) years. In the event that Employee is terminated without Cause,
Employee will not be subject to the covenants set forth in this Section.
     If the provisions of this Section 18 are violated, in whole or in part, the
Company shall be entitled to seek, upon application to any court of proper
jurisdiction and an appropriate showing to such court, a temporary restraining
order or preliminary injunction to restrain and enjoin Employee from such
violation without prejudice to any other remedies the Company may have at law or
in equity. Further, in the event that the provisions of this Section 18 should
ever be deemed to exceed the time, geographic or occupational limitations
permitted by applicable laws, Employee and the Company agree that such
provisions shall be and hereby are reformed to the maximum time, geographic or
occupational limitations permitted by the applicable laws.
     19. Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail return receipt requested, postage prepaid, addressed as
follows:
If to Employee
Daniel J. Samela
201 Redwood Lane
Cheshire, Connecticut 06410
If to the Company:
Magellan Petroleum Corporation
c/o Murtha Cullina LLP
CityPlace I
185 Asylum Street
Hartford, Connecticut 06103-3469
Attention: Edward B. Whittemore, Secretary

-13-



--------------------------------------------------------------------------------



 



     or to such other address as either party shall have furnished to the other
in writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
     20. Alternative Dispute Resolution. Any controversy, dispute or questions
arising out of, in connection with or in relation to this Agreement or its
interpretation, performance or nonperformance or any breach thereof shall be
resolved through mediation. In the event mediation fails to resolve the dispute
within 60 days after a mediator has been agreed upon or such other longer period
as may be agreed to by the parties, such controversy, dispute or question shall
be settled by arbitration in accordance with the Center for Public Resources
Rules for NonAdministered Arbitration of Business Disputes, by a sole
arbitrator. The arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. Sec. 1-16, and judgment upon the award rendered by the arbitrator
may be entered by any court having jurisdiction thereof. The place of the
arbitration shall be Hartford, Connecticut.
     21. Successors.
          (a) Benefits payable pursuant to this Agreement shall not be funded,
and the Company shall not be required to segregate or earmark any of its assets
for the benefit of Employee or his estate. Such benefits shall not be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment by creditors of Employee or his estate,
and any attempt to anticipate, alienate, transfer, assign or attach these
benefits shall be void. Employee or his estate shall have only a contractual
right against the Company for the benefits hereunder and shall have the status
of general unsecured creditors.
          (b) This Agreement shall inure to the benefit or and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

-14-



--------------------------------------------------------------------------------



 



     22. Miscellaneous.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of Connecticut, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force and effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.
          (b) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (c) The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
          (d) Employee’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Employee or the Company may have hereunder, including, without limitation,
the right of Employee to terminate employment for Good Reason following a Change
of Control pursuant to Section 13(d)(iii) of this Agreement, shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.
          (e) This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
          (f) This Agreement is intended to comply with the provisions of
Section 409A of the Code and shall be interpreted and administered in a manner
consistent therewith.
          (g) This Amendment and Restatement shall be effective as of
September 28, 2008.
* * * * * *
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

              MAGELLAN PETROLEUM CORPORATION
 
       
/s/ Daniel J. Samela
  By   /s/ Edward B. Whittemore
 
       
Daniel J. Samela
      Name: Edward B. Whittemore
 
      Title: Secretary

-15-